Exhibit 99.1 Pharmacyclics Reports First Quarter 2014 Results First full quarter after launch of IMBRUVICATM net product revenue of $56.2 million SUNNYVALE, CA, May 2, 2014 Pharmacyclics, Inc. (the “Company”) (Nasdaq: PCYC) today reported financial results and recent developments for the quarter ended March 31, 2014. Financial Results for the Quarter Ended March 31, 2014 GAAP and Non-GAAP net income (loss) Non-GAAP net income reported for the quarter ended March 31, 2014 was $31.3 million, or $0.40 net income per diluted share, compared to non-GAAP net loss of $28.3 million, or $0.40 loss per basic and diluted share for the quarter ended March 31, 2013.See “Use of Non-GAAP Financial Measures” below for a description of our Non-GAAP Financial Measures.Reconciliation between certain GAAP and Non-GAAP measures is provided at the end of this press release. GAAP net income for the quarter ended March 31, 2014 was $18.3 million, or $0.23 net income per diluted share, respectively, compared to GAAP net loss of $51.9 million or $0.73 net loss per basic and diluted share for the quarter ended March 31, 2013. Included in GAAP net income / loss for the quarters ended March 31, 2014 and 2013 was stock-based compensation expense of $13.0 million and $23.6 million, respectively. Revenue Total revenue for the quarter ended March 31, 2014 increased to $119.4 million from $2.8 million for the quarter ended March 31, 2013 primarily due to net product revenue and milestone revenue recognized during the quarter. During the quarter ended March 31, 2014, Pharmacyclics generated net product revenue of $56.2 million from sales of IMBRUVICATM, an increase of $42.6 million from IMBRUVICATM net product revenue compared to the quarter ended December 31, 2013. As of December 31, 2013, inventory in the distribution channel was approximately $3.6 million. With the net product revenue increasing to $56.2 million for the current quarter,the inventory in the distribution channel has increased by $3.8 million to approximately $7.4 million as of March 31, 2014. Accordingly, the actual product demand during the quarter ended March 31, 2014 was approximately $52.4 million. As previously announced, IMBRUVICATM was first approved by the U.S. Food and Drug Administration (“FDA”) and commercially launched by the Company on November 13, 2013 for IMBRUVICATM as a single agent for the treatment of patients with mantle cell lymphoma (“MCL”) who have received at least one prior therapy. Pharmacyclics received a second approval from the FDA on February 12, 2014 as a single agent for the treatment of patients with chronic lymphocytic leukemia (“CLL”) who have received at least one prior therapy. During the quarter ended March 31, 2014, the Company recorded milestone revenue of $60 million under the worldwide collaboration and license agreement (“Agreement”) with Janssen Biotech, Inc. and its affiliates (“Janssen”) on February 12, 2014 as a result of the FDA approval of IMBRUVICATM as a single agent for the treatment of patients with CLL who have received at least one prior therapy. - 1 - To date, in addition to the upfront payment of $150 million, the Company has received milestone payments of $445 million under the Agreement. The Company may receive up to an additional $380 million ($50 million for development progress, $100 million for regulatory progress and $230 million for approval) in development, regulatory and approval milestone payments, however, clinical development entails risks and we have no assurance as to whether or when the milestone targets might be achieved. Costs and expenses Non-GAAP costs and expenses, which exclude stock-based compensation expense, were $88.2 million for the quarter ended March 31, 2014 compared to $32.2 million for the quarter ended March 31, 2013. GAAP costs and expenses were $101.2 million for the quarter ended March 31, 2014, compared to $55.8 million for the quarter ended March 31, 2013. Reconciliation between certain GAAP and Non-GAAP measures is provided at the end of this press release. The Agreement with Janssen includes a cost sharing arrangement for certain development activities. In general, Janssen is responsible for approximately 60% of development costs and the Company is responsible for approximately 40% of development costs. In general, Costs associated with commercialization will be included in determining pre-tax profit or pre-tax loss of IMBRUVICATM, and are to be shared 50% by the Company and 50% by Janssen. The Agreement with Janssen also provides for a $50 million annual cap of the Company’s share of IMBRUVICATM related research and development expenses, selling, general and administrative expenses, and offset by pre-tax commercial profits for each calendar year. The Company recognizes amounts incurred in excess of the annual cap (“Excess Amounts”)as a reduction to costs and expenses since the Company’s repayment of Excess Amounts to Janssen is contingent and would become payable only after the third profitable calendar quarter for the product. Excess Amounts shall be reimbursable only from the Company’s share of pre-tax profits (if any) after the third profitable calendar quarter for the product. Under the Agreement, Janssen will fund maximum Excess Amounts of $200 million. To date, the Company had recorded Excess Amounts totaling $134.3 million. During the quarter ended March 31, 2014, the Company recorded its share of research and development expenses and selling, general and administrative expenses amounting to $24.4 million and $18.2 million, respectively related to IMBRUVICATM under the Janssen collaboration Agreement. The Company’s share of costs related to IMBRUVICATM under the Agreement during the quarters ended March 31, 2014 and March 31, 2013 was calculated as follows (in thousands): - 2 - Three Months Ended Mar. 31, Mar. 31, Net collaboration costs for IMBRUVICATM included within: Research and development expenses $ $ Selling, general and administrative expenses Less: Pharmacyclics' 50% share of net product revenue less cost of goods sold (1) - Total net costs for IMBRUVICATM under Janssen collaboration agreement (2) $ $ (1) Pharmacyclics 50% share of net product revenue less cost of goods sold: Three Months Ended Mar. 31, Mar. 31, Product revenue, net $ $ - Less: Cost of goods sold - - Janssen's share of pre-tax profits 50
